Status of Claims
Claims 1, 3 – 6, & 8 – 19 were previously pending and subject to a final office action mailed 09/10/2021. Claims 1, 10, & 18 were amended in a reply filed on 11/05/2021. Claims 1, 3 – 6, & 8 – 19 are pending and have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 11/05/2021 has been entered.

Response to Arguments
Examiner notes that the previous 112(b) rejection is maintained, as it has not been addressed in the current amendments or Applicant’s remarks.

Applicant’s arguments with respect to the previous rejections of the claims under 35 USC 103 have been considered but are moot in light of the newly cited reference. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3 – 6, & 8 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10, & 18 recite the limitation “the mobile device” in the second-to-last limitation. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the mobile device” will be interpreted as any device associated with a vehicle, including devices inside the vehicle and remote devices (e.g., a server), or equivalents thereof.

Claims 3 – 6, 8 – 9, & 11 – 19 are likewise rejected under 35 USC 112(b) for inheriting the deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8 – 9, & 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, JR et al. (US 20150149086 A1), in view of Monaghan et al. (US 20160345163 A1), in view of Altman et al. (US 20130217332 A1).

As per Claim 1, Alberth discloses a system configured to determine a number of occupants in a transportation vehicle, the system comprising: a memory configured to store instructions (0023, 0029, 0033); and a processor (0007, 0023 – 0024) configured to execute the instructions, execution of the instructions causes the processor to:

• receive a first indication of a first location, a first speed, a first acceleration, and a first time, the first indication being associated with first authentication credentials and being determined by at least one sensor on a first device; receive a second indication of a second location, a second speed, a second acceleration, and a second time, the second indication being associated with second authentication credentials and being determined by at least one sensor on a second device;  (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server receiving “acceleration data recorded by the three devices, associated with each individual, Alice, Becky…” Also see at least 0007, noting “a sensor configured to detect events related to the acceleration data,” and 

Regarding the following limitations, 

	• receive a third indication of a third location, a third speed, a third acceleration, and a third time, the third indication being associated with the first authentication credentials and being determined by at least one sensor on a third device; determine whether the first device and the second device are in the transportation vehicle based on a comparison of the first indication and the second indication, the determining omitting consideration of whether the third device is in the transportation vehicle in response to the third indication and the first indication both being associated with the first authentication credentials;

Alberth, in 0042, discloses that some users may carry “two devices,” and as per at least 0023 & 0041, the server can receive indications from more than two devices. Additionally, in 0053, acceleration indications “recorded by the three devices” are received by the server, i.e., the server “receive{s} a third indication of a third location, a third speed, a third acceleration, and a third time, the third indication… being determined by at least one sensor on a third device.” Alberth further discloses “determin{ing} whether the first device and the second device are in the transportation vehicle based on a comparison of the first indication and the second indication in at least 0005, 0041, 0054 & 0063, noting that “The server may compare the one or more set of acceleration datum collected from the devices to determine if two or more individuals have traveled together in a single vehicle.” As per 0045 & 0047, each device is associated with a received “user credential” in order to “confirm the presence of the user and authenticate the association of the device to the user.” In other words, Alberth discloses determining that two devices are in a same vehicle base on an indication 

To the extent to which Alberth does not appear to explicitly disclose determining that the third device is associated with the first authentication credentials, and responsive to this determination, omitting the consideration of whether the third device is in the transportation vehicle during the determination of whether the first device and the second device are in the transportation vehicle, Monaghan teaches this functionality. For example, Monaghan, in 0030 – 0031, teaches receiving presence indications (“time, X and Y coordinates, etc”) along with device identifiers (e.g., MAC address) from multiple devices in an area. Monaghan, in 0037, describes a process for associating multiple devices carried by a single user into a single “group” which is “a set of devices that … have been linked together as being potentially associated with a single user (e.g., one person carrying both a phone and a tablet)” using the received device identifiers. As per 0041 – 0042, the presence of each device in a particular area is detected as an “event” in which indication data and a “device ID can include a MAC address or some other unique ID associated with the device” is received. As per 0043, the device ID is used to associate the device with an existing group of devices carried by a single user. As per 0058, multiple devices are associated with a single user i.e., the devices “correspond to the same user (e.g., a phone, a tablet, a laptop, and a wearable smartwatch all carried and used by the same user)” for the purpose of avoiding “double counting foot traffic” in a particular area. In claim 24, Monaghan teaches “count{ing} foot traffic detected from the movement information only once for a particular area based on the determination that the plurality of devices are associated with the same person.” Monaghan, in 0035 further teaches that the determination that “multiple devices belong to a single individual” is performed to avoid “double-counting” these devices when counting the number of users present in an area. In other words, Monaghan teaches using a device identifier to associate multiple devices with the same user, and omitting consideration of whether a user’s extra (i.e., “third”) device is in the area during the determination of how many individual users’ devices are in an area. Although Monaghan does not use credentials to associate multiple devices with a single user, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include omitting an extra device associated with a user during an occupancy determination as in Monaghan in the system/method of Alberth with the motivation “to avoid double counting” users, and also “to understand how many people have multiple devices,” as evidenced by Monaghan, in 0058.

Alberth further discloses:

• receive an indication of a multiple persons from at least one of the first device or the second device to be counted as being in the transportation vehicle (See 0056, which describes how a user with a device can register multiple other passengers who are traveling with the user, and that the acceleration datum for that device is stored and correlated to the group registered to that device.); and 

Regarding the limitation,

• receive a verification of the indication of multiple persons from the first device via signals received by the mobile device from additional devices of the multiple persons,

Alberth, in 0056, as stated above, discloses wherein the server receives an indication of multiple persons from a first device when each person is registered using the first device. Alberth, in Fig. 2B, steps 260, & 0042, further describes a process in which a user device performs a verification of the presence of multiple persons by acquiring the “user input or sensor data” such as biometric or photographic data corresponding to each person i.e., a biometric data-based verification of the presence of other users. As per step 270 & 0043, the server receives the verification of the 

To the extent to which Alberth does not appear to explicitly disclose wherein the verification of the indication of multiple persons involves receiving a verification of the indication of multiple persons from the first device via signals received by the mobile device from additional devices of the multiple persons, Altman teaches this signal-based verification of the presence of other users. For example, Altman, in at least 0005 – 0006, 0082 – 0083, & 0130, teaches a system in which a “smartphone” acts as a “proximity broadcast receiver” and sends “sighting messages” to a central server when short-range communication signals from nearby “wireless identity transmitters” are received by a first proximity broadcast receiver mobile devices of the multiple persons phone which can also be proximate smartphones. The server receives the “sighting messages,” which are a verification of the presence of nearby smartphones, and contain identifiers of each detected “wireless identity transmitter.” As per at least 0119, the server can then determine that the smartphones are within proximity of the first reporting device, as well as relative locations of the devices between each other. Also see 0120, noting that the first device relays the sightings messages to the server through long-range communications. As per 0121, the server also can determine “persons associated with wireless identity transmitters 110” from the received sightings messages. Also see 0292, noting that the server can use the sightings messages to determine how many people are in an area as well as their proximity to the first device. Also see 0389, noting that “central server may calculate the number of devices (i.e., wireless identity transmitters and/or proximity broadcast receivers) in the defined area in block 2904. For example, the central server may calculate the number of devices based on recent sighting messages received from proximity broadcast receivers,” and as per 0390, the server can “continue to re-calculate the number of devices in the defined area based on the number of received sighting messages” i.e., the server continuously maintains a count of the number of persons in the defined area. As per 0392, the defined area can be a “moving fence (e.g., a predefined distance about a particular proximity broadcast receiver).” In other words, the first device, when in a moving car, 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the device signal-based verification of Altman for the biometric-based verification technique of Alberth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Alberth further discloses:

• maintain a count of a number of occupants in the transportation vehicle based on the indication of multiple persons and the determination of whether the first and second device are in the transportation vehicle (See Fig. 2B, step 270 & 0043, noting that “the server may confirm that two or more individuals” are participating in a carpool when their recorded and uploaded acceleration data for different devices match which, as per 0049, the matching of the two users’ data is determined in real time i.e., the count is maintained based on their devices having joint movement within a vehicle. As per Fig. 2B, step 270, the “server confirms compliance with carpool if two or more persons acceleration datum indicates carpooling.”; 0054 – 0055, determining that two individuals “are traveling in the same vehicle” when their devices’ carpool data match. As per 0056, one of the devices can be associated with a plurality of passengers traveling as a group. Therefore, the total vehicle passenger count is known and maintained).
	
As per claim 6, Alberth / Monaghan / Altman discloses the limitations of claim 1. Alberth further discloses wherein: 

• the first device corresponds to one occupant ([0035], [0042], [0051], “Alice, Becky, and Charlie each have a device such as device 100 capable of recording 

As per claim 8, Alberth / Monaghan / Altman discloses the limitations of claim 1. Alberth further discloses wherein: 

• the indication of multiple persons is verified based on acoustic information obtained by the first device (0042, noting confirmation of each passenger “by requesting that each user in the shared vehicle… speak to the device to confirm a voiceprint… to confirm presence of each of the individuals in the shared vehicle.”).

As per claim 9, Alberth / Monaghan / Altman discloses the limitations of claim 1. Alberth further discloses wherein: 

• the indication of multiple persons is verified based on visual information obtained by the first device (0042, noting that “a device” can “confirm presence of each of the individuals in the shared vehicle” by requesting that each user in the vehicle take a picture of themselves with the device.).

As per Claim 18, Alberth discloses a non-transitory computer-readable storage medium storing thereon instructions that, in response to execution by a processor (0007), causes the processor to:

• receive a first indication of a first location, a first speed, and a first acceleration, the first indication being associated with first authentication credentials and being determined by at least one sensor on a first device; receive a second indication of a second location, a second speed, and a second acceleration, the second indication being associated with second authentication credentials and being determined by at least one sensor on a second device (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or 

• associate a first time with the first indication; associate a second time with the second indication ([0036] “the carpool data may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; [0038] “the recorded, collected, retrieved or transmitted carpool data may include… information on the time and/or location that the acceleration was taken”);

Regarding the following limitations, 

	• receive a third indication of a third location, a third speed, and a third acceleration, the third indication being associated with the first authentication credentials and being determined by at least one sensor on a third device; determine whether the first device and the second device are in a same transportation vehicle based on a comparison of the first indication and the second indication, the determining omitting consideration of whether the third device is in the transportation vehicle in response to the third indication and the first indication both being associated with the first authentication credentials;

Alberth, in 0042, discloses that some users may carry “two devices,” and as per at least 0023 & 0041, the server can receive indications from more than two devices. Additionally, in 0053, acceleration indications “recorded by the three devices” are 

To the extent to which Alberth does not appear to explicitly disclose determining that the third device is associated with the first authentication credentials, and responsive to this determination, omitting the consideration of whether the third device is in the transportation vehicle during the determination of whether the first device and the second device are in the transportation vehicle, Monaghan teaches this functionality. For example, Monaghan, in 0030 – 0031, teaches receiving presence indications (“time, X and Y coordinates, etc”) along with device identifiers (e.g., MAC address) from multiple devices in an area. Monaghan, in 0037, describes a process for associating multiple devices carried by a single user into a single “group” which is “a set of devices that … have been linked together as being potentially associated with a single user (e.g., one person carrying both a phone and a tablet)” using the received device identifiers. As per 0041 – 0042, the presence of each device in a particular area is detected as an “event” in which indication data and a “device ID can include a MAC address or some other unique ID associated with the device” is received. As per 0043, the device ID is used to associate the device with an existing group of devices carried by a single user. As per 0058, multiple devices are associated with a single user i.e., the devices “correspond to the same user (e.g., a phone, a tablet, a laptop, and a wearable 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include omitting an extra device associated with a user during an occupancy determination as in Monaghan in the system/method of Alberth with the motivation “to avoid double counting” users, and also “to understand how many people have multiple devices,” as evidenced by Monaghan, in 0058.

Alberth further discloses:

	• receive an indication of a multiple persons from at least one of the first device or the second device to be counted as being in the transportation vehicle (See 0056, which describes how a user with a device can register multiple other passengers who are traveling with the user, and that the acceleration datum for that device is stored and correlated to the group registered to that device.); and 

Regarding the limitation,



Alberth, in 0056, as stated above, discloses wherein the server receives an indication of multiple persons from a first device when each person is registered using the first device. Alberth, in Fig. 2B, steps 260, & 0042, further describes a process in which a user device performs a verification of the presence of multiple persons by acquiring the “user input or sensor data” such as biometric or photographic data corresponding to each person i.e., a biometric data-based verification of the presence of other users. As per step 270 & 0043, the server receives the verification of the indication of multiple persons from the first device to confirm the number of people in the vehicle. 

To the extent to which Alberth does not appear to explicitly disclose wherein the verification of the indication of multiple persons involves receiving a verification of the indication of multiple persons from the first device via signals received by the mobile device from additional devices of the multiple persons, Altman teaches this signal-based verification of the presence of other users. For example, Altman, in at least 0005 – 0006, 0082 – 0083, & 0130, teaches a system in which a “smartphone” acts as a “proximity broadcast receiver” and sends “sighting messages” to a central server when short-range communication signals from nearby “wireless identity transmitters” are received by a first proximity broadcast receiver mobile devices of the multiple persons phone which can also be proximate smartphones. The server receives the “sighting messages,” which are a verification of the presence of nearby smartphones, and contain identifiers of each detected “wireless identity transmitter.” As per at least 0119, the server can then determine that the smartphones are within proximity of the first reporting device, as well as relative locations of the devices between each other. Also see 0120, noting that the first device relays the sightings messages to the server through long-range communications. As per 0121, the server also can determine “persons associated with wireless identity transmitters 110” from the received sightings messages. Also see 0292, noting that the server can use the sightings messages to 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the device signal-based verification of Altman for the biometric-based verification technique of Alberth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Alberth further discloses:

• maintain a count of a number of occupants in the transportation vehicle based on the indication of multiple persons and the determination of whether the first and second device are in the transportation vehicle (0043, “the server may confirm that two or more individuals” are participating in a carpool when their recorded and uploaded acceleration data for different devices match which, as per 0049, the matching of the two users’ data is determined in real time i.e., the count is maintained based on their devices having joint movement within a vehicle. As per Fig. 2B, step 270, the “server confirms compliance with carpool if two or more persons acceleration datum indicates carpooling.”; 0054 – 0055, determining that two individuals “are traveling in the same 

As per claim 19, Alberth / Monaghan / Altman discloses the limitations of claim 18. Alberth further discloses wherein: 

• the first indication is provided by an application executing on a smartphone ([0033] – [0035], “when the application 180 is running in step 230, the carpool data such as acceleration, motion, sensor, or position data from the accelerometer 160 or data from other sensors may be utilized or retrieved by device 100.”),

• the smartphone being in possession of an occupant in the transportation vehicle (0035, 0042, 0051, “Alice, Becky, and Charlie each have a device such as device 100 capable of recording acceleration datum, collect and transmit any carpool data.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Monaghan / Altman, in further view of Nishibashi et al. (US 20130103304 A1).

As per Claim 3, Alberth / Altman discloses the limitations of claim 1. Regarding the following limitation, Alberth does not appear to explicitly disclose, however Nishibashi does:

• wherein the count of the number of occupants in the transportation vehicle is used to determine high-occupancy vehicle (HOV) lane navigation for the transportation vehicle ([0054] – [0055], “The passable or impassable determining unit 37 determines whether the vehicle can pass through the HOV lane in the road or the route which the HOV lane determining unit 35 has determined includes the HOV lane on the basis of both the number of passengers shown by number-of-passengers data.”).

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Monaghan / Altman, in further view of Zafiroglu et al. (US 20140180773 A1).

As per Claim 4, Alberth / Monaghan / Altman discloses the limitations of claim 1. Regarding the following limitation, Alberth does not appear to explicitly disclose, however Zafiroglu does:

• wherein the count of the number of occupants in the transportation vehicle is used to determine a toll amount for the transportation vehicle (Fig. 6 & 0069, “At block 608, a toll amount may be determined based at least in part on the vehicle occupancy information.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Zafiroglu in the invention of Alberth / Monaghan / Altman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Zafiroglu to the invention of Alberth / Monaghan / Altman would predictably .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Monaghan / Altman, in further view of Vinod (US 20170301148 A1).

As per Claim 5, Alberth / Monaghan / Altman discloses the limitations of claim 1. Regarding the following limitation, Alberth does not appear to explicitly disclose, however Vinod does:

• wherein the count of the number of occupants in the transportation vehicle is used to determine a ride share fee for the occupants in the transportation vehicle (0032, “ride-sharing factors can be calculated into the user's final bill. For example, users be in a `ride share` mode. System 100 can detect that two or more users are in a vehicle and automatically split the bill based on the number of `ride share` mode users in the vehicle.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Vinod in the invention of Alberth / Monaghan / Altman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, JR et al. (US 20150149086 A1), in view of Monaghan et al. (US 20160345163 A1), in view of Altman et al. (US 20130217332 A1), in further view of Abehassera et al. (US 9408041 B1).

Claim 10, Alberth discloses a method to determine a number of occupants in a transportation vehicle, the method comprising:

• receiving a first indication of a first location, a first speed, a first acceleration, and a first time, the first indication being associated with first authentication credentials and being determined by at least one sensor on a first device; receiving a second indication of a second location, a second speed, a second acceleration, and a second time, the second indication being associated with second authentication credentials and being determined by at least one sensor on a second device (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server receiving “acceleration data recorded by the three devices, associated with each individual, Alice, Becky…” Also see at least [0007], noting “a sensor configured to detect events related to the acceleration data,” and [0029] – [0030], & [0035] – [0036], noting a mobile device sensor which provides acceleration related data.) (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server receiving “acceleration data recorded by the three devices, associated with each individual, Alice, Becky…” As per 0045 & 0047, each device is associated with a “user credential” in order to “confirm the presence of the user and authenticate the association of the device to the user.”);

Regarding the following limitations, 

	• receive a third indication of a third location, a third speed, and a third acceleration, the third indication being associated with the first authentication 

Alberth, in 0042, discloses that some users may carry “two devices,” and as per at least 0023 & 0041, the server can receive indications from more than two devices. Additionally, in 0053, acceleration indications “recorded by the three devices” are received by the server, i.e., the server “receive{s} a third indication of a third location, a third speed, a third acceleration, and a third time, the third indication… being determined by at least one sensor on a third device.”  Alberth further discloses “determin{ing} whether the first device and the second device are in the transportation vehicle based on a comparison of the first indication and the second indication in at least 0005, 0041, 0054 & 0063, noting that “The server may compare the one or more set of acceleration datum collected from the devices to determine if two or more individuals have traveled together in a single vehicle.” As per 0045 & 0047, each device is associated with a received “user credential” in order to “confirm the presence of the user and authenticate the association of the device to the user.” In other words, Alberth discloses determining that two devices are in a same vehicle base on an indication comparison, as well as receiving an indication from a third device, and wherein each device is associated with particular users based on credentials. 

To the extent to which Alberth does not appear to explicitly disclose determining that the third device is associated with the first authentication credentials, and responsive to this determination, omitting the consideration of whether the third device is in the transportation vehicle during the determination of whether the first device and the second device are in the transportation vehicle, Monaghan teaches this functionality. For example, Monaghan, in 0030 – 0031, teaches receiving presence indications (“time, X and Y coordinates, etc”) along with device identifiers (e.g., MAC 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include omitting an extra device associated with a user during an occupancy determination as in Monaghan in the system/method of Alberth with the motivation “to avoid double counting” users, and also “to understand how many people have multiple devices,” as evidenced by Monaghan, in 0058.



	• receiving an indication of a multiple persons from at least one of the first device or the second device to be counted as being in the transportation vehicle (See 0056, which describes how a user with a device can register multiple other passengers who are traveling with the user, and that the acceleration datum for that device is stored and correlated to the group registered to that device.)

Regarding the limitation,

• receiving a verification of the indication of multiple persons from the first device via signals received by the mobile device from additional devices of the multiple persons, 

Alberth, in 0056, as stated above, discloses wherein the server receives an indication of multiple persons from a first device when each person is registered using the first device. Alberth, in Fig. 2B, steps 260, & 0042, further describes a process in which a user device performs a verification of the presence of multiple persons by acquiring the “user input or sensor data” such as biometric or photographic data corresponding to each person. As per step 270 & 0043, the server receives the verification of the indication of multiple persons from the first device to confirm the number of people in the car. 

To the extent to which Alberth does not appear to disclose wherein the verification of the indication of multiple persons involves detecting communication from additional devices of the multiple persons, Altman teaches this element. For example, Altman, in at least 0005 – 0006, 0082 – 0083, & 0130, teaches a system in which a “smartphone” acts as a “proximity broadcast receiver” and sends “sighting messages” to a central server when short-range communications from nearby “wireless identity transmitters,” which can also be proximate smartphones, are detected. The server receives the “sighting messages,” which are a verification of the presence of nearby 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the device communications-based verification technique of Altman for the biometric data-based verification technique of Alberth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding the following limitations, Alberth discloses maintaining a count of a number of occupants in the transportation vehicle using “the indication of the multiple persons from at least one of the first device or the second device” in at least 0056, noting that one of the passenger devices can be associated with a plurality of passengers traveling as a group. Also see 0043, noting that “the server may confirm that two or more individuals” are participating in a carpool when their recorded and uploaded acceleration data for different devices match which, as per 0049, the matching of the two users’ data is determined in real time i.e., the count is maintained based on their devices having joint movement within a vehicle. As per Fig. 2B, step 270, the “server confirms compliance with carpool if two or more persons acceleration datum indicates carpooling.” Also see 0054 – 0055, determining that two individuals “are traveling in the same vehicle” when their devices’ carpool data match. Therefore, the total vehicle passenger count is known and maintained, including any extra passengers who are associated with a single passenger device.     

To the extent to which Alberth does not appear to explicitly disclose:

• updating a count of a number of occupants in the transportation vehicle responsive to a determination that the first device and the second device are in the transportation vehicle,

Abehassera teaches increasing an occupancy count responsive to a determination of the presence of each smartphone in a pre-defined area in at least the abstract & Fig. 5 & C 11, L 12 – 37. As per C 1, L 48 – 58, the detected presence of smartphones is “used to increases or adjust a count automatically maintained by a remote or local computer to determine the number of people entering or leaving a predefined area” which can be used in “car occupancy detection.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abehassera in the invention of Alberth / Monaghan / Altman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 

As per claim 11, Alberth / Monaghan / Altman / Abehassera discloses the limitations of claim 10. Alberth further discloses wherein: 

• the first device is a smartphone within the transportation vehicle ([0023], “a device 100 that may be used to determine that two or more individuals have traveled together in a single vehicle to satisfy certain carpool requirements. Device 100 as defined above may be a handheld device or a wearable device that can be carried with a person or be stored in a vehicle.”; 0035, 0042, 0051, “Alice, Becky, and Charlie each have a device such as device 100 capable of recording acceleration datum, collect and transmit any carpool data”; 0022, 0043, “a smartphone”).

As per claim 12, Alberth / Monaghan / Altman / Abehassera discloses the limitations of claim 11. Alberth further discloses wherein: 

• the first indication is provided by an application executing on the smartphone ([0032] – [0035], “when the application 180 is running in step 230, the carpool data such as acceleration, motion, sensor, or position data from the accelerometer 160 or data from other sensors may be utilized or retrieved by device 100.”).

As per claim 13, Alberth / Monaghan / Altman / Abehassera discloses the limitations of claim 10. Alberth further discloses wherein: 

• indicating the first device and the second device as being in a same group responsive to a determination that the first device and the second device are in the transportation vehicle (0023, “determine that two or more individuals have traveled 

As per claim 14, Alberth / Monaghan / Altman / Abehassera discloses the limitations of claim 10. To the extent to which Alberth does not appear to explicitly disclose:

• decrementing by one the count of the number of the occupants in the transportation vehicle responsive to a determination that a device previously identified as being in the transportation vehicle is no longer in the transportation vehicle,

Abehassera teaches decreasing an occupancy count responsive to a determination of the presence of each smartphone in a pre-defined area in at least the abstract & Fig. 5 & C 11, L 12 – 37. As per C 1, L 48 – 58, the detected presence of smartphones is “used to increases or adjust a count automatically maintained by a remote or local computer to determine the number of people entering or leaving a predefined area” which can be used in “car occupancy detection.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abehassera in the invention of Alberth / Monaghan / Altman / Abehassera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have .

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Monaghan / Altman / Abehassera, in further view of Abramson et al. (US 20160205238 A1).

As per claim 15, Alberth / Monaghan / Altman / Abehassera discloses the limitations of claim 14. To the extent to which Alberth does not appear to explicitly disclose wherein:

• the count of the number of occupants in the transportation vehicle results in the transportation vehicle no longer being navigated using high- occupancy vehicle (HOV) lanes,

Abramson teaches, in 0881 - 0882, that “the one or more navigational instructions can be recomputed. In certain implementations, such instructions can be recomputed based on the changed eligibility characteristics (e.g., as identified at 6440). For example, having determined that fewer passengers are in a vehicle than were previously (and thus the vehicle no longer qualifies to travel in the ‘carpool lane,’ navigation instructions (e.g., to a destination) can be recomputed to account for the fact that the vehicle can no longer travel in the ‘carpool lane.’”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abramson in the invention of Alberth / Monaghan / Altman / Abehassera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 

As per claim 16, Alberth / Monaghan / Altman / Abehassera discloses the limitations of claim 10. To the extent to which Alberth does not appear to explicitly disclose:

• providing the count of the number of the occupants in the transportation vehicle to a navigation system associated with the transportation vehicle,

Abramson teaches, in 0883, that occupancy information is input to a vehicle’s navigation system for determining “the eligibility of a vehicle to travel in certain lanes or on certain roads.”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abramson in the invention of Alberth / Monaghan / Altman / Abehassera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Abramson to the invention of Alberth / Monaghan / Altman / Abehassera would predictably and advantageously “improve driver safety,” as evidenced by Abramson (0127).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Monaghan / Altman / Abehassera, in further view of Polt et al. (US 20110161140 A1).

As per claim 17, Alberth / Monaghan / Altman / Abehassera discloses the limitations of claim 14. To the extent to which Alberth does not appear to explicitly disclose wherein:



Polt teaches, in [0038] & [0040], “transmitting toll-relevant data” by an OBU 8 to the central processing unit 2” of a toll station. As per [0044] – [0045], “the microprocessor 11 transmits the detected number of passengers to the central processing unit 2 for evaluation.” As per at least 0009 & 0043, toll-related data includes vehicle occupancy.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Polt in the invention of Alberth / Monaghan / Altman / Abehassera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Polt to the invention of Alberth / Monaghan / Altman / Abehassera would predictably and advantageously “improve driver safety,” as evidenced by Polt (0127).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerenc (US 20140243020 A1). See, e.g., 0025 – 0028, noting determining the joint movement of multiple devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628